DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 11/7/2019,
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/7/2019 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al (US 2013/0228743).

Note the interlayer “280”  polarization field reversal interlayer, which is in contact with electron barrier layer”270” and  active layer””230”

With respect to claim 2, Fu et al’743 teach the light emitting diode”200”, wherein an intensity of the polarization field in said hole storage structure increases along a direction from said second-type semiconductor unit to said active layer (see fig.1 and para 0079 and para 0088). Note because of polarization filed interlayer hole injection is increased there by luminous efficiency of LED is increased.

                 With respect to claim 21, Fu et al ‘743 teach he light emitting diode”200”, wherein said hole 

storage  structure”280”  is made of a polarized material(fig.1 and para 0079,0088). 

With respect to claims 1-2,21   Fu et al ‘743 explains by having the polarization 

field direction between the interlayer and the electron barrier layer different from the polarization field 

direction between the quantum barrier layer and the electron barrier layer, the conductive band energy 

level can be effectively enhanced to be higher than the Fermi energy level and the potential barrier for 

holes injection can be reduced so as to improve the hole injection efficiency, thereby the luminous 

efficiency of the LED in the disclosure can be drastically enhanced by employing, which is same purpose 

of the instant invention.(para 0011)

Allowable Subject Matter
s 3-20, 22-23   objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                 Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Prior art neither teach nor suggust the light emitting diode, wherein said hole storage structure has at least two superlattice units, each of said super lattice units including multiple pairs of layers, said layers in each pair including a potential barrier layer and a potential well layer, said potential barrier layers and said potential well layers in each of said superlattice units being alternately stacked.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816